internal_revenue_service number release date index number ----------------------- ------------------------------------------- ------------------------ --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-132834-06 date date ------------------------------------------- --------------------------------------------- legend parent -------------------------------------------------------------------- sub date a date b company official ----------------------------------------------------------------------------- dear --------------- -------------------------- -------------------------- ---------------------------------------------------------- this letter responds to a letter dated date submitted by parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election parent is requesting an extension of time to file a statement under sec_1_337_d_-2t c of the income_tax regulations the election that was required to be filed with its consolidated federal_income_tax return for the taxable_year ended date b the information submitted is summarized below parent is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return sub was a member of the group on date a parent sold all of the outstanding_stock of sub recognizing a loss on the disposition of such stock an election under sec_1_337_d_-2t c to recognize some or all of a loss upon the disposition of the stock of a subsidiary was required to be filed with or as part of parent's consolidated group's return for the year of the disposition however for various reasons the election was not filed subsequently this request was submitted plr-132834-06 under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent's consolidated group's taxable_year for which it desires to make the election or for any taxable years that would be affected by the election had it been timely filed sec_1_337_d_-2t a provides that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1_337_d_-2t a ii provides that a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1_337_d_-2t c provides that sec_1_337_d_-2t c applies with respect to stock of a subsidiary only if a separate statement entitled sec_1_337_d_-2t c statement is included with the return in accordance with sec_1_337_d_-2t c sec_1_337_d_-2t c provides that loss is not disallowed under sec_1_337_d_-2t a to the extent the taxpayer establishes that the loss is not attributable to the recognition of built-in_gain on the disposition of an asset including stock and securities sec_1_337_d_-2t c provides that the statement required under sec_1 d - 2t c must be included with or as part of the taxpayer's return for the year of the disposition in general sec_1_337_d_-2t applies with respect to dispositions and deconsolidations on or after date and before date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 d - 2t c therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent shows that it acted reasonably and in good_faith that the requirements of sec_301_9100-1 and plr-132834-06 are satisfied and that granting relief will not prejudice the interests of the government information and affidavits submitted by parent and company official explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for parent to file the election the above extension of time is conditioned on parent's consolidated group's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to parent's consolidated group's tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent qualifies substantively to make the election specifically no opinion is expressed regarding whether parent incurred a loss on its disposition of its stock in sub in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent and company official however the director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable still apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-132834-06 attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _ken cohen_____________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
